 



ABSOLUTE UNCONDITIONAL AND CONTINUING GUARANTY

 

THIS ABSOLUTE UNCONDITIONAL AND CONTINUING GUARANTY, dated as of the 14th day of
December, 2017 (the “Guaranty”), is executed by RCI HOSPITALITY HOLDINGS, INC.,
a Texas corporation (whether one or more, herein referred to as the
“Guarantor”), in favor of CENTENNIAL BANK (“Creditor” or “Lender”).

 

W I T N E S S E T H :

 

WHEREAS, RCI HOLDINGS, INC., a Texas corporation (“Borrower”) is or may become
indebted to Creditor; and

 

WHEREAS, Guarantor is an affiliate of Borrower; and

 

WHEREAS, without this Guaranty, Creditor would be unwilling to extend credit to
Borrower; and

 

WHEREAS, because of the direct benefit to Guarantor from any and all loan(s) to
be made by Creditor in favor of Borrower, and as an inducement to Creditor to
make said loan(s) to Borrower, Guarantor agrees to guarantee to Creditor the
obligations of Borrower as set forth herein.

 

NOW, THEREFORE, for Ten Dollars ($10.00) and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged,
Guarantor hereby guarantees to Creditor the prompt and full payment of the
Guaranteed Indebtedness (hereinafter defined), as and when the same shall be due
and payable, whether by lapse of time, by acceleration of maturity, or
otherwise, and at all times thereafter, and performance of all obligations of
Borrower in connection with the Guaranteed Indebtedness, this Guaranty being
upon the following terms and conditions:

 

1. The term “Guaranteed Indebtedness,” as used herein, includes all indebtedness
of every kind and character, without limit as to amount, whether now existing or
hereafter arising, of Borrower to Creditor, regardless of whether evidenced by
notes, drafts, acceptances, discounts, overdrafts, letters of credit, or
otherwise, and whether such indebtedness be fixed, contingent, joint, several,
or joint and several, including, but not limited to: (a) the indebtedness
arising under the following promissory notes executed by Borrower in favor of
Lender (collectively, the “Notes”): (i) that certain Amended and Restated
Promissory Note in the principal amount of Eight Million One Hundred Forty-Seven
Thousand Five Hundred Seventy-Two and 57/100 Dollars ($8,147,572.57) dated of
even date herewith, (ii) that certain Amended and Restated Promissory Note in
the principal amount of Ten Million Five Hundred Fifty-Eight Thousand Three
Hundred Eleven and 35/100 Dollars ($10,558,311.35) dated of even date herewith
and (iii) that certain Consolidated, Amended and Restated Promissory Note in the
principal amount of Sixty-Two Million Five Hundred Thirty-Nine Thousand Three
Hundred Sixty-Six and 08/100 Dollars ($62,539,366.08) dated of even date
herewith; (b) interest on any of the indebtedness described in the preceding;
(c) any and all costs, attorneys fees, and expenses incurred by Creditor by
reason of Borrower’s default in payment of any of the foregoing indebtedness;
(d) any renewal, extension or rearrangement of the indebtedness, costs, or
expenses described above, or any part thereof; (e) any amount paid by Borrower
to Creditor which is later set aside in a bankruptcy proceeding; and (f) the
indebtedness and obligations arising under the Loan Agreement and the Loan
Documents (as such terms are hereinafter defined), plus all costs and legal fees
associated therewith incurred by Creditor in connection with enforcement of and
collection of the same.

 

 

 

 

2. This instrument shall be an absolute and continuing guaranty of payment and
performance and not one only of collection, and shall cover all of the
Guaranteed Indebtedness, and it shall apply to and secure any ultimate balance
due or remaining unpaid to Creditor, notwithstanding any interruptions in the
business relations of Borrower with Creditor.

 

3. If Guarantor becomes liable for any indebtedness owing by Borrower to
Creditor, by endorsement or otherwise, other than under this Guaranty, such
liability shall not be in any manner impaired or affected hereby, and the rights
of Creditor hereunder shall be cumulative of any and all other rights that
Creditor may ever have against Guarantor. The exercise by Creditor of any right
or remedy hereunder or under any other instrument, or at law or in equity, shall
not preclude the concurrent or subsequent exercise of any other right or remedy.
If, for any reason whatsoever, Borrower is now, or hereafter becomes, indebted
to Guarantor, such indebtedness and all interest thereon shall, at all times, be
subordinate in all respects to the Guaranteed Indebtedness, and Guarantor shall
not be entitled to enforce or receive payment thereof until the Guaranteed
Indebtedness has been fully paid. Notwithstanding anything to the contrary
contained in this Guaranty, or as a result of any payments made by any party
hereunder, Guarantor shall not have any right of subrogation, reimbursement,
exoneration, indemnification, participation, and/or contribution against
Borrower or any other guarantor of the Guaranteed Indebtedness, any and all such
right(s) of subrogation, reimbursement, exoneration, indemnification,
participation, and/or contribution being hereby expressly waived and released as
between Guarantor and Creditor. Accordingly, so long as any portion of the
Guaranteed Indebtedness remains unpaid, Guarantor shall not have any right of
subrogation, reimbursement, exoneration, indemnification, participation, and/or
contribution under the documents executed in favor of Creditor securing payment
of the Guaranteed Indebtedness or to participate in any way therein, or in any
right, title, or interest in and to any mortgaged property or any collateral for
the Guaranteed Indebtedness, all such rights of subrogation, reimbursement,
exoneration, indemnification, participation, and/or contribution being hereby
expressly waived as long as any portion of the Guaranteed Indebtedness remains
unpaid.

 

4. In the event of default by Borrower in payment of the Guaranteed
Indebtedness, or any part thereof, when such indebtedness becomes due, either by
its terms or as the result of the exercise of any power to accelerate, Guarantor
shall, on demand and without further notice of nonpayment or of dishonor,
without any notice having been given to Guarantor previous to such demand of the
acceptance by Creditor of this Guaranty and without any notice having been given
to Guarantor previous to such demand of the creating or incurring of such
indebtedness, pay the amount due thereon to Creditor, and it shall not be
necessary for Creditor, in order to enforce such payment by Guarantor, first to
institute suit or exhaust its remedies against Borrower or others liable on such
indebtedness, or to enforce its rights against any security which shall ever
have been given to secure such indebtedness. Suit may be brought or demand may
be made against all parties who have signed this Guaranty, or against any one or
more of them, separately or together, without impairing the rights of Creditor
against any other party hereto.

 

2

 

 

5. Guarantor hereby agrees that Guarantor’s obligations under the terms of this
Guaranty shall not be released, diminished, impaired, reduced, or affected by
the occurrence of any one or more of the following events: (a) the taking or
accepting of any other security or guaranty for any or all of the Guaranteed
Indebtedness; (b) any release, surrender, exchange, subordination, or loss of
any security at any time existing in connection with any or all of the
Guaranteed Indebtedness; (c) any partial release of the liability of Guarantor
hereunder or, if there is more than one person or entity signing this Guaranty,
the complete or partial release of any one or more of them hereunder; (d) the
insolvency, bankruptcy, disability, dissolution, termination, receivership,
reorganization or lack of corporate, partnership or other power of Borrower, any
of the undersigned, or any party at any time liable for the payment of any or
all of the Guaranteed Indebtedness, whether now existing or hereafter occurring;
(e) renewal, extension, modification or rearrangement of the payment of any or
all of the Guaranteed Indebtedness, either with or without notice to or consent
of Guarantor, or any adjustment, indulgence, forbearance, or compromise that may
be granted or given by Creditor to Borrower or Guarantor; (f) any neglect,
delay, omission, failure, or refusal of Creditor to take or prosecute any action
for the collection of any of the Guaranteed Indebtedness or to foreclose or take
or prosecute any action to foreclose upon any security therefor, or to take or
prosecute any action in connection with any instrument or agreement evidencing
or securing all or any part of the Guaranteed Indebtedness; (g) any failure of
Creditor to notify Guarantor of any renewal, extension, rearrangement,
modification or assignment of the Guaranteed Indebtedness or any part thereof,
or of any instrument evidencing or securing the Guaranteed Indebtedness or any
part thereof, or of the release of or change in any security or of any other
action taken or refrained from being taken by Creditor against Borrower or of
any new agreement between Creditor and Borrower, it being understood that
Creditor shall not be required to give Guarantor any notice of any kind under
any circumstances with respect to or in connection with the Guaranteed
Indebtedness; (h) the unenforceability of all or any part of the Guaranteed
Indebtedness against Borrower, whether because the Guaranteed Indebtedness
exceeds the amount permitted by law, the act of creating the Guaranteed
Indebtedness, or any part thereof, is ultra vires, the officers or persons
creating the same acted in excess of their authority, or otherwise, it being
agreed that Guarantor shall remain liable hereon regardless of whether Borrower
or any other person be found not liable on the Guaranteed Indebtedness, or any
part thereof, for any reason; or (i) any payment by Borrower to Creditor is held
to constitute a preference under the bankruptcy laws or if, for any other
reason, Creditor is required to refund such payment or pay the amount thereof to
someone else. It is the intent of Guarantor and Creditor that the obligations
and liabilities of Guarantor hereunder are absolute and unconditional under any
and all circumstances and that until the Guaranteed Indebtedness is fully and
finally paid, such obligations and liabilities shall not be discharged or
released, in whole or in part, by any act or occurrence which might, but for the
provisions of this Guaranty, be deemed a legal or equitable discharge or release
of a guarantor.

 

3

 

 

6. Creditor is hereby given a lien for the amount of the liability and
indebtedness, whether or not due and payable, created by this Guaranty upon all
property and security now or hereafter in the possession or custody of Creditor
by or for the account of Guarantor or in which Guarantor may have any interest
(all remittances and property to be deemed in the possession or custody of
Creditor as soon as put in transit to it by mail or carrier), and also upon the
balance of any deposit accounts of Guarantor held with Creditor existing from
time to time, and Creditor is hereby authorized and empowered, at its option, to
appropriate any and all thereof and apply any and all thereof and the proceeds
thereof to the payment and extinguishment of the liability and indebtedness
hereby created at any time after such liability and indebtedness becomes
payable. Creditor is further authorized and empowered, at its option at any
time, after the liability and indebtedness hereby created becomes payable, and
after the expiration of any grace period, to sell, assign and deliver any
security or property at any time in the possession or custody of Creditor for
Guarantor or in which Guarantor may have any interest at public or private sale,
for cash, credit or for future delivery, all at the option of Creditor, without
further advertisement or notice of sale, and without notice to Guarantor of
intention to sell, which rights of Guarantor are hereby expressly waived. Upon
any sales at public auction, Creditor may bid for and purchase the whole or any
part of the security or property sold free of any right of redemption which
Guarantor hereby waives and releases.

 

7. In case of any sale by Creditor of any such security or property on credit or
for future delivery, such may be retained by Creditor until the selling price is
paid by the purchaser and Creditor shall incur no liability in case of failure
of the purchaser to pay therefor. In case of any such failure, any such security
or property may be resold.

 

8. This Guaranty is for the benefit of Creditor and Creditor’s successors and
assigns and, in the event of an assignment of the Guaranteed Indebtedness, or
any part thereof, the rights and benefits hereunder, to the extent applicable to
the indebtedness so assigned, may be transferred with such indebtedness. This
Guaranty is binding not only on Guarantor, but on Guarantor’s and/or successors
and assigns and, if this Guaranty is signed by more than one person or entity,
then all of the obligations of Guarantor arising herein shall be jointly and
severally binding on Guarantor and Guarantor’s successors, and assigns. This
Guaranty shall be governed by and construed in accordance with the internal laws
(and not the law of conflicts) of the State of Florida, and is intended to be
performed in accordance with, and only to the extent permitted by, such laws. If
any provision of this Guaranty or the application thereof to any person or
circumstance shall, for any reason and to any extent, be invalid or
unenforceable, neither the remainder of this Guaranty nor the application of
such provision to any other person or circumstances shall be affected thereby,
but rather the same shall be enforced to the greatest extent permitted by law.
Guarantor hereby agrees with Creditor that all rights, remedies and recourses
afforded to Creditor by reason of this Guaranty or otherwise are separate and
cumulative and may be pursued separately, successively or concurrently, as
occasion therefor shall arise, and are nonexclusive and shall in no way limit or
prejudice any other legal or equitable right, remedy or recourse which Creditor
may have. Guarantor shall pay the reasonable attorneys’ fees and all other costs
and expenses which may be incurred by Creditor in the enforcement of this
Guaranty.

 

4

 

 

9. It is not the intention of Creditor or Guarantor to obligate Guarantor to pay
interest in excess of that legally permitted to be paid by Guarantor under
applicable law. Should it be determined that any portion of the Guaranteed
Indebtedness constitutes interest in excess of the maximum amount of interest
which Guarantor (in such capacity) may lawfully be required to pay under
applicable law, the obligation of Guarantor to pay such interest shall
automatically be limited to the payment thereof at the maximum rate so permitted
under applicable law.

 

10. Guarantor does hereby and shall indemnify, defend and hold Creditor harmless
of and from any and all loss or damage of whatsoever kind and from any suits,
claims, or demands, including, without limitation, Creditor’s legal fees and
expenses through all trial and appellate levels, on account of any matters or
anything arising out of this Guaranty or in connection herewith on account of
any such acts or omissions to act by Creditor in connection with this Guaranty,
which obligations shall survive termination of this Guaranty, other than any of
the foregoing arising out of the gross negligence or willful misconduct of
Creditor.

 

11. Annual audited financial statements of Guarantor shall be submitted to
Creditor on an annual basis throughout the term of the Guaranteed Indebtedness,
within seventy-five (75) days after the end of each fiscal year. Copies of all
tax returns (including copies of all K-1s and extensions, when filed) of
Guarantor shall be submitted to Creditor within fifteen (15) days of the timely
filing of the same. In addition, such other financial information relating to
Guarantor, as Creditor may reasonably require during the term of the Guaranteed
Indebtedness, shall be submitted upon request. All financial statements shall be
in such form and contain such content as shall be approved by Creditor, in its
sole and absolute discretion, consistent with the obligations set forth in this
Section 11. All financial statements shall be prepared in accordance with sound
accounting principles consistently applied from year to year.

 

12. Upon the filing of a petition in bankruptcy with respect to Borrower, any
assignment for the benefit of creditors of Borrower, or any other circumstances
necessitating Creditor to file its claim against Borrower, Guarantor agrees
that, notwithstanding any stay, injunction or other prohibition preventing the
maturity, acceleration or collection of all or any portion of the Guaranteed
Indebtedness, the Guaranteed Indebtedness (whether or not then due and payable
by Borrower) shall forthwith become due and payable by Guarantor for purposes of
this Guaranty, on demand. The obligation of Guarantor to pay the Guaranteed
Indebtedness of Guarantor hereunder shall not be affected or impaired by
Creditor’s omission or failure to prove its claim against Borrower. Accordingly,
the rights of Creditor under this Guaranty shall not be affected or impaired by
its election to prove its claim(s) or its election not to pursue such claim(s),
as it sees fit, without in any way releasing, reducing or otherwise affecting
the liability to Creditor of Guarantor.

 

13. Notwithstanding that this Guaranty may have been cancelled or terminated, in
the event that all or any part of the Guaranteed Indebtedness is paid by or on
behalf of Borrower and because of any bankruptcy or other laws relating to
creditor rights, Creditor repays any amounts to Borrower or to any trustee,
receiver or otherwise, then the amount so repaid shall again become part of the
Guaranteed Indebtedness, the repayment of which is guaranteed hereby, and
Guarantor shall immediately repay all such amounts to Creditor. If the original
of this Guaranty was marked “Cancelled” by Creditor and returned to Guarantor,
for the purposes of this Section, a photocopy or other reproduction of this
Guaranty shall constitute the original of this Guaranty.

 

5

 

 

14. Unless otherwise provided, all notices given hereunder shall be in writing
and addressed as follows:

 

  to Creditor: Centennial Bank     6300 NE First Avenue, Suite 300     Fort
Lauderdale, Florida 33334     Attn: David S. Pauley, Commercial Loan Officer    
    with copy to: Mark R. Wysocki, Esq.     Mombach, Boyle, Hardin & Simmons,
P.A.     100 NE Third Avenue, Suite 1000     Fort Lauderdale, Florida 33301    
    To Guarantor: RCI Hospitality Holdings, Inc.     10737 Cutten Road    
Houston, TX, 77066     Attn: Phil Marshall          with copy to: Robert D.
Axelrod, Esq.     Axelrod, Smith & Kirshbaum     5300 Memorial Drive, Suite 1000
    Houston, TX 77007

 

(b) Any notice required to be given or furnished hereunder shall be deemed given
or furnished when addressed to the party intended to receive the same at the
above address (i) on the day of delivery, if hand-delivered; (ii) or one day
after being delivered to an expedited courier for overnight delivery; or (iii)
two days after being deposited in the United States mail as first class
certified mail, return receipt requested, postage paid, whether or not the same
is actually received by such party.

 

(c) Each party may change the address to which any such notice, report, demand
or other instrument is to be delivered or mailed, by furnishing written notice
of such change to the other party, but no such notice of change shall be
effective unless and until received by such other party.

 

(d) Notwithstanding anything in this instrument to the contrary, all
requirements of notice shall be deemed inapplicable if Creditor is prevented
from giving such notice by bankruptcy or any other applicable law. In such
event, the cure period, if any, shall then run from the occurrence of the event
or condition of default rather than from the date of notice.

 

6

 

 

15. Guarantor irrevocably and unconditionally: (a) agrees that any suit, action
or other legal proceeding arising out of or relating to this Guaranty may be
brought, at the option of Creditor, in a court of competent jurisdiction of the
State of Florida or any United States District Court in the State of Florida;
(b) consents to the jurisdiction of each such court in any such suit, action or
proceeding; (c) waives any and all personal rights under the laws of any state
to object to the laying of venue of any such suit, action or proceeding in the
State of Florida; and (d) agrees that service of any court paper may be effected
on Guarantor by mail, addressed and mailed as provided herein, or in such other
manner as may be provided under applicable laws or court rules in the State of
Florida. Nothing contained herein, however, shall prevent Creditor from bringing
an action or exercising any rights against any security or against Guarantor
personally, and against any property of Guarantor, within any other state.
Initiating such proceeding or taking such action in any other state shall in no
event constitute a waiver of the agreement contained herein that the laws of the
State of Florida shall govern the rights and obligations of Guarantor and
Creditor hereunder or of the submission herein made by Guarantor to personal
jurisdiction within the State of Florida. The aforesaid means of obtaining
personal jurisdiction and perfecting service of process are not intended to be
exclusive but are cumulative and in addition to all other means of obtaining
personal jurisdiction and perfecting service of process now or hereafter
provided by the laws of the State of Florida.

 

16. The Guaranteed Indebtedness includes, without limitation, all sums now or
hereafter due and owing pursuant to the terms of the Notes, Deeds of Trust,
Assignment of Rents, Security Agreement and Fixture Filing, Mortgage Deed and
Security Agreement, Assignments of Rents, Leases and Deposits, UCC-1 Financing
Statements, a Loan Agreement (the “Loan Agreement”), a Hazardous Substance
Certificate and Indemnification Agreement, an Americans With Disabilities Act
Certificate and Indemnification Agreement, and all other loan documents
evidencing and/or securing the Guaranteed Indebtedness and executed or to be
executed by Borrower in connection therewith (collectively, the “Loan
Documents”), the terms and provisions of which are agreed to, accepted, and
acknowledged by Guarantor. Capitalized terms used and not defined herein have
the meanings given them in the Loan Agreement and the other Loan Documents.

 

17. Guarantor represents and warrants to Creditor that, at the time of the
execution and delivery of this Guaranty, nothing exists to impair the
effectiveness of the liability of Guarantor to Creditor hereunder, or the
immediate taking effect of this Guaranty as the sole agreement between Guarantor
and Creditor with respect to guaranteeing the Guaranteed Indebtedness. Guarantor
further represents and warrants to Creditor that this Guaranty, when executed
and delivered by Guarantor, will constitute the legal, valid and binding
obligations of Guarantor enforceable in accordance with the terms hereof; that
the execution, delivery and performance by Guarantor of this Guaranty will not
violate any indenture, agreement or other instrument (or, if Guarantor is a
corporation , its articles of incorporation or bylaws ) to which Guarantor is a
party, or by which it or any of its property is bound, or be in conflict with,
result in a breach of, or constitute (with due notice or the lapse of time, or
both) a default under any such indenture, agreement or other instrument, or
result in the creation or imposition of any lien, charge or encumbrance of any
nature whatsoever upon any of its property or assets, except as contemplated by
the provisions of this Guaranty; that, if Guarantor is a corporation , the
execution, delivery and performance by Guarantor of this Guaranty is within its
corporate or partnership powers and purposes, and has been duly authorized by
all requisite corporate action of Guarantor; that there are no judgments
outstanding against Guarantor and there is no action, suit, proceeding, or
investigation now pending (or to the best of Guarantor’ s knowledge, after
diligent inquiry, threatened) against, involving or affecting Guarantor or any
of its properties or any part thereof, at law, in equity or before any
governmental authority that, if adversely determined as to Guarantor, would have
a material adverse effect on the Guarantor’s ability to perform, or affect the
validity as to Guarantor of, the obligations of Guarantor under this Guaranty.

 

7

 

 

18. The liability of Guarantor hereunder shall be joint and several with
Borrower and with all other guarantors of the Guaranteed Indebtedness.

 

19. Guarantor additionally unconditionally guarantees to Creditor the timely
performance of all other obligations of Borrower under all of the Loan
Documents.

 

20. This Guaranty and the Loan Documents constitute the sole agreement of the
parties with respect to the transaction contemplated hereby and supersede all
oral negotiations and prior writings with respect thereto. No waivers,
amendments or modifications of this Guaranty and other Loan Documents shall be
valid unless in writing and signed by an authorized officer of the Creditor. No
waiver by Creditor of any default shall operate as a waiver of any other default
or the same default on a future occasion. Neither the failure nor any delay on
the part of the Creditor in exercising any right, power, or remedy under this
Guaranty and other Loan Documents shall operate as a waiver thereof, nor shall a
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or remedy.

 

WAIVER OF TRIAL BY JURY. GUARANTOR AND CREDITOR HEREBY MUTUALLY, KNOWINGLY,
WILLINGLY, AND VOLUNTARILY WAIVE THEIR RIGHT TO TRIAL BY JURY AND AGREE THAT NO
PARTY, NOR ANY ASSIGNEE, SUCCESSOR, HEIR, OR LEGAL REPRESENTATIVE OF THE PARTIES
(ALL OF WHOM ARE HEREINAFTER REFERRED TO AS THE “PARTIES”) SHALL SEEK A JURY
TRIAL IN ANY LAWSUIT, PROCEEDING, COUNTERCLAIM, OR ANY OTHER LITIGATION
PROCEEDING BASED UPON OR ARISING OUT OF THIS GUARANTY OR THE LOAN DOCUMENTS OR
ANY INSTRUMENT EVIDENCING, SECURING, OR RELATING TO THE GUARANTEED INDEBTEDNESS
OR OTHER OBLIGATIONS EVIDENCED HEREBY OR ANY RELATED AGREEMENT OR INSTRUMENT,
ANY OTHER COLLATERAL FOR THE INDEBTEDNESS EVIDENCED HEREBY OR ANY COURSE OF
ACTION, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTION
RELATING TO THIS GUARANTY. THE PARTIES ALSO WAIVE ANY RIGHT TO CONSOLIDATE ANY
ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH A
JURY TRIAL HAS NOT BEEN WAIVED. THE PROVISIONS OF THIS PARAGRAPH HAVE BEEN FULLY
NEGOTIATED BY THE PARTIES. THE WAIVER CONTAINED HEREIN IS IRREVOCABLE,
CONSTITUTES A KNOWING AND VOLUNTARY WAIVER, AND SHALL BE SUBJECT TO NO
EXCEPTIONS. CREDITOR HAS IN NO WAY AGREED WITH OR REPRESENTED TO GUARANTOR OR TO
ANY OTHER PARTY THAT THE PROVISIONS OF THIS PARAGRAPH WILL NOT BE FULLY ENFORCED
IN ALL INSTANCES.

 

  RCI HOSPITALITY HOLDINGS, INC., a   Texas corporation         By: /s/ Eric
Langan     Eric Langan, President

 

8

 

 

STATE OF TEXAS

COUNTY OF HARRIS

 

The foregoing instrument was acknowledged before me this 11th day of December,
2017 by Eric Langan, as President of, and on behalf of, RCI HOSPITALITY
HOLDINGS, INC., a Texas corporation, who (_X_) is personally known to me or
(____) produced a driver’s license as identification.

 

  /s/   NOTARY PUBLIC-State of Texas   Print/Type/Stamp Name:   Commission
Expiration Date:   Notary Seal:       (Signing as a notary public and not as a
guarantor or endorser.)

 

9

 

 